DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 26-29, 31-33, 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (U.S. Patent Application Number: 2019/0182897) in view Chen et al. (U.S. Patent Application Number: 2018/0317194).
Consider claim 21; Jain discloses a method performed by an access and mobility management function (AMF) in a wireless communication system supporting an enhanced coverage, the method comprising: 
identifying whether or not a restriction on a use of the enhanced coverage is changed for a user equipment (UE) (par. 76); 
transmitting, to the UE via a radio access network (RAN) [e.g. based on the UE context (par. 77)], a configuration update command message including information indicating a change of the restriction in case that the restriction on the use of the enhanced coverage is changed for the UE (par. 77, lines 1-3). Jain discloses the claimed invention except: applying a non-access stratum (NAS) timer based on the change of the restriction on the use of the enhanced coverage.
In an analogous art Chen discloses applying a non-access stratum (NAS) timer based on the change of the restriction on the use of the enhanced coverage [e.g. UE context (par. 41)].
It is an object of Jain’s invention to provide a method of managing coverage. It is an object of Chen’s invention to provide a method of handling user equipment reachability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jain by including a NAS timer, as taught by Chen, for the purpose of effectively providing services in a telecommunication network.
Consider claim 22, as applied in claim 21; Jain discloses the change of the restriction on the use of the enhanced coverage is identified based on a change in subscription information of the UE (par. 76, lines 3-9).
Consider claim 23, as applied in claim 21; Jain discloses the configuration update command message [e.g. via the Registration Accept message (par. 77, lines 1-3)] further includes information requesting the UE to perform a registration procedure with the AMF [e.g. periodic registration request message or service request message (par. 72)].
Consider claim 24, as applied in claim 21; Jain discloses receiving (par. 72), from the UE via the RAN (par. 48, lines 3-8), a registration request message (par. 72) in response to transmission of the configuration update command message (par. 76, lines 1-3); and transmitting, to the UE via the RAN (par. 48, lines 3-8), a registration accept message (par. 77, lines 1-3) associated with the change of the restriction on the use of the enhanced coverage (par. 76, lines 1-9).
Consider claim 26; Jain discloses an access and mobility management function (AMF) in a wireless communication system supporting an enhanced coverage, the AMF comprising:
identifying whether or not a restriction on a use of the enhanced coverage is changed for a user equipment (UE) (par. 76); 
transmitting, to the UE via a radio access network (RAN) [e.g. based on the UE context (par. 77)], a configuration update command message including information indicating a change of the restriction in case that the restriction on the use of the enhanced coverage is changed for the UE (par. 77, lines 1-3). Jain discloses the claimed invention except: applying a non-access stratum (NAS) timer based on the change of the restriction on the use of the enhanced coverage; a transceiver; and a processor.
In an analogous art Chen discloses applying a non-access stratum (NAS) timer based on the change of the restriction on the use of the enhanced coverage [e.g. UE context (par. 41)]; a transceiver (par. 62, lines 2-12); and a processor (par. 62, lines 2-12).
It is an object of Jain’s invention to provide a method of managing coverage. It is an object of Chen’s invention to provide a method of handling user equipment reachability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jain by including a NAS timer, as taught by Chen, for the purpose of effectively providing services in a telecommunication network.
Consider claim 27, as applied in claim 26; Jain discloses the change of the restriction on the use of the enhanced coverage is identified based on a change in subscription information of the UE (par. 76, lines 3-9).
Consider claim 28, as applied in claim 26; Jain discloses the configuration update command message [e.g. via the Registration Accept message (par. 77, lines 1-3)] further includes information requesting the UE to perform a registration procedure with the AMF [e.g. periodic registration request message or service request message (par. 72)].
Consider claim 29, as applied in claim 26; Jain discloses receiving (par. 72), from the UE via the RAN (par. 48, lines 3-8), a registration request message (par. 72) in response to transmission of the configuration update command message (par. 76, lines 1-3); and transmitting, to the UE via the RAN (par. 48, lines 3-8), a registration accept message (par. 77, lines 1-3) associated with the change of the restriction on the use of the enhanced coverage (par. 76, lines 1-9).
Consider claim 31; Jain discloses a method performed by a user equipment (UE) in a wireless communication system supporting an enhanced coverage, the method comprising: 
receiving (par. 77, lines 1-3), from an access and mobility function (AMF) via a radio access network (RAN) (par. 48, lines 3-8), a configuration update command including information indicating a change of a restriction on a use of the enhanced coverage (par. 76, lines 1-9); 
transmitting (par. 72, lines 1-6), to the AMF via the RAN (par. 48, lines 3-8), a registration request message in response to reception of the configuration update command message [e.g. periodic registration request message or service request message (par. 72, lines 1-6)]; 
receiving (par. 77, lines 1-3), from the AMF via the RAN (par. 48, lines 3-8), a registration accept message associated with the change of the restriction on the use of the enhanced coverage (par. 77, lines 1-3). Jain discloses the claimed invention except: applying a non-access stratum (NAS) timer based on the change of the restriction on the use of the enhanced coverage.
In an analogous art Chen discloses applying a non-access stratum (NAS) timer based on the change of the restriction on the use of the enhanced coverage [e.g. UE context (par. 41, 45, 47)].
It is an object of Jain’s invention to provide a method of managing coverage. It is an object of Chen’s invention to provide a method of handling user equipment reachability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jain by including a NAS timer, as taught by Chen, for the purpose of effectively providing services in a telecommunication network.
Consider claim 32, as applied in claim 31; Jain discloses the change of the restriction on the use of the enhanced coverage is identified based on a change in subscription information of the UE (par. 76, lines 3-9).
Consider claim 33, as applied in claim 31; Jain discloses the configuration update command message [e.g. via the Registration Accept message (par. 77, lines 1-3)] further includes information requesting the UE to perform a registration procedure with the AMF [e.g. periodic registration request message or service request message (par. 72)].
Consider claim 35; Jain discloses a user equipment (UE) in a wireless communication system supporting an enhanced coverage, the UE comprising: a processor (par. 139, lines 1-4) configured to:
receive (par. 77, lines 1-3), from an access and mobility function (AMF) via a radio access network (RAN) (par. 48, lines 3-8), a configuration update command including information indicating a change of a restriction on a use of the enhanced coverage (par. 76, lines 1-9); 
transmit (par. 72, lines 1-6), to the AMF via the RAN (par. 48, lines 3-8), a registration request message in response to reception of the configuration update command message [e.g. periodic registration request message or service request message (par. 72, lines 1-6)]; 
receive (par. 77, lines 1-3), from the AMF via the RAN (par. 48, lines 3-8), a registration accept message associated with the change of the restriction on the use of the enhanced coverage (par. 77, lines 1-3). Jain discloses the claimed invention except: applying a non-access stratum (NAS) timer based on the change of the restriction on the use of the enhanced coverage; a receiver.
In an analogous art Chen discloses applying a non-access stratum (NAS) timer based on the change of the restriction on the use of the enhanced coverage [e.g. UE context (par. 41, 45, 47)]; a receiver (par. 61, lines 1-10).
It is an object of Jain’s invention to provide a method of managing coverage. It is an object of Chen’s invention to provide a method of handling user equipment reachability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jain by including a NAS timer, as taught by Chen, for the purpose of effectively providing services in a telecommunication network.
Consider claim 36, as applied in claim 35; Jain discloses the change of the restriction on the use of the enhanced coverage is identified based on a change in subscription information of the UE (par. 76, lines 3-9).
Consider claim 37, as applied in claim 35; Jain discloses the configuration update command message [e.g. via the Registration Accept message (par. 77, lines 1-3)] further includes information requesting the UE to perform a registration procedure with the AMF [e.g. periodic registration request message or service request message (par. 72)].

Allowable Subject Matter
Claims 25, 30, 34, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if included in the independent claims including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646